Citation Nr: 0110064	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for nummular eczema, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids with pruritus ani.

5.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which granted an increased rating to 10 percent 
for duodenal ulcer.  The veteran's claims of entitlement to 
increased ratings for nummular eczema, gout and hemorrhoids, 
as well as a total rating based on individual unemployability 
due to service-connected disabilities (TDIU), were denied.  
The veteran timely completed an appeal with respect to these 
issues.

The veteran, with carbon copy to his private attorney, was 
informed that the case was being certified and transferred to 
the Board by VA letter dated February 23, 2000.

On March 16, 2000, the veteran's attorney submitted a copy of 
a February 2000 statement developed by the Central Arkansas 
Veterans Healthcare System directly to the Board.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

Review of the record reveals that VA treatment records 
developed through April 2, 1999 have been associated with the 
veteran's claims folder.

As noted above, the veteran's private attorney submitted a 
copy of a February 2000 statement developed by the Central 
Arkansas Veterans Healthcare System attesting to treatment of 
the veteran for his service-connected disorders between 1986 
and 1999.  His last examination was noted to be in December 
1999.  This statement was received within the applicable 90-
day period following notification of certification and 
transfer of the Board for appellate review.  See 38 C.F.R. 
§ 20.1304(a) (2000).  Accordingly, the documents has been 
accepted by the Board pursuant to 38 C.F.R. § 19.37(b) 
(2000).  Under 38 C.F.R. § 20.1304(c) (2000), any pertinent 
evidence which is submitted by an appellant which is accepted 
by the Board must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless that procedural right is waived 
by the appellant.  In view of the fact that neither the 
veteran nor his attorney have waived initial RO consideration 
of this evidence, and since VA is now on notice of the 
existence of additional pertinent treatment records developed 
by the local healthcare system, it is found that remand to 
the agency of original jurisdiction for initial review, in 
lieu of a referral, is warranted.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies. Copies of the 
medical records from all sources he 
identifies, including records developed 
by the Central Arkansas Veterans 
Healthcare System since July 1, 1986 (to 
the extent that they are not already of 
record), should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If warranted by 
receipt of the additional evidence, the 
veteran should be afforded additional VA 
physical examinations to determine the 
current severity of pertinent disability.  

3.  Thereafter, the RO should 
readjudicate these claims.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's private 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




